Citation Nr: 0111644	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  During the course of this appeal, 
the veteran moved to Nevada.  Thus, the Reno RO appears on 
the title page of this decision.  

In her November 1999 substantive appeal, the veteran 
indicated that she desired a hearing before a Member of the 
Board in Washington, DC.  In September 2000, the veteran 
withdrew her request for this hearing.  



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
migraine headaches in August 1995.  The veteran was notified 
of this decision that same month and did not properly 
perfect her appeal.  

2.  Evidence submitted since the August 1995 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the August 1995 decision is new and 
material and the veteran's claim for service connection for 
migraine headaches is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The Board notes that at least some of the veteran's service 
medical records were possibly lost or destroyed.  Thus, 
collateral records assume an even greater importance than 
might otherwise be the case were the service medical records 
available.  Moreover, since some service medical records 
might be missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).

Finality-New and Material Evidence

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of the VA as to conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
§ 3.105 of this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for 
its newness and materiality only the evidence submitted by 
an appellant since the last final disallowance of a claim on 
any basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  
Smith v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 
513 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

A review of the record demonstrates that the RO, in an 
August 1995 rating determination, denied service connection 
for migraine headaches.  The veteran was notified of this 
decision that same month and did not properly perfect her 
appeal.  Thus, the decision became final.  Evidence 
available to the RO at the time of its decision included a 
report from NPRC that the veteran's service medical records 
were not available; VA inpatient and outpatient treatment 
records showing treatment for various psychiatric disorders 
and headaches; private treatment records; and a statement in 
support of claim from the veteran detailing stressful 
inservice events. 

In denying service connection, the RO noted that the 
veteran's service medical records had been requested on 
several occasions with negative results.  The RO further 
observed that outpatient treatment records, dated some 
twenty-two years after service, showed that the veteran was 
diagnosed with migraine headaches.  The RO found that the 
rule regarding the benefit of reasonable doubt was not for 
application because the preponderance of the evidence was 
unfavorable.  

Evidence received subsequent to the August 1995 rating 
determination includes VA and private treatment records 
showing continuing diagnoses of migraine headaches; an April 
1998 VA examination report diagnosing the veteran with 
migraine headaches; the veteran's National Guard records; a 
December 1999 letter from a fellow soldier who served with 
the veteran indicating that the veteran had migraine 
headaches inservice; and the testimony of the veteran and 
her spouse at the time of her February 2000 hearing, wherein 
the veteran described the onset of her headaches.  


Analysis

The evidence added to the record since the RO's August 1995 
decision directly addresses the issue on appeal.  The 
previous denial was based on the absence of migraine 
headaches in close proximity to service.  The newly added 
testimony and lay statement indicate that the veteran 
experienced headaches in service.  This evidence was not of 
record at the time of the prior denial.  As such it is new.  
The evidence is also probative of the issue, as such it is 
material.


The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen her claim for service connection for migraine 
headaches.  38 C.F.R. § 3.156.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
migraine headaches, the appeal is granted to this extent.


REMAND

The Court has held that it may be prejudicial for the Board 
to reopen a claim on the basis of new and material evidence 
and then decide that claim on the merits, prior to 
consideration of the claim on the merits by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993); see Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As to the issue of service connection for PTSD, the Board is 
bound by the regulations and the implied standard of proof 
for service connection under section 3.304f.  See Patton v. 
West, 12 Vet. App. 272, 280 (1999).

The Board notes that the veteran has mentioned the events 
she believes support a claim and these are not linked to 
combat.  The Board recognizes that corroboration of the 
noncombat stressors reported by the veteran may not be part 
of any official military record.  In claims such as the 
veteran's, "credible supporting evidence that the claimed 
in-service event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau 
v. Brown, 9 Vet. App. 389, 394-96 (1996).

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-
service stressor is unique to that type of claim and the 
above categorical statement recited in Moreau, supra, and 
other cases where it may have been echoed, is not operative 
in that limited situation.  

Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault, the general rule 
applied is that something more than medical nexus evidence 
is required to fulfill the requirement for credible 
supporting evidence and that an opinion by a mental health 
professional based on a post service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  See for example Patton, supra.  Neither can the 
noncombat stressor be established solely by the veteran's 
lay testimony.  Cohen v. Brown, 10 Vet. App. at 142 (1997).

The Board does find that additional development of the 
record is required.  Under the controlling regulation, there 
must be credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f).  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported noncombat related 
stressors.  The recent decision in Patton clearly alters the 
landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault.

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit-of-the doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) for a detailed discussion of 
the significance of each element in the merits adjudication.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

2.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In this regard, the RO should request 
the appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for 
migraine headaches and PTSD.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all records of which it is aware.  
The RO should advise the veteran of any 
records it is unable to obtain.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for SGO records and 
obtaining a completed Form 13055.  The 
RO should also attempt to obtain copies 
of pertinent sick call reports by 
performing a records search with the 
NPRC and by directly contacting, if 
feasible, any existing facilities 
relating to the appellant and her 
service.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

4.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding her 
reported sexual harassment in service.  
She should also be asked to submit 
alternative sources of information to 
verify the claimed harassment.  She 
should be informed that these 
alternative sources could include, but 
are not limited to, private medical 
records; civilian police reports; 
reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from her, 
the RO should attempt to obtain copies 
of all treatment records identified by 
her which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

5.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.  

Then, the RO should complete any 
additional development as provided in VA 
Manual M21-1, Part III, para. 5.14 to 
corroborate claimed stressors.

6.  Following the above, the RO should 
made a determination as to whether there 
is credible supporting evidence that the 
claimed stressors actually occurred.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration 
must be given to the holding in Gaines 
v. West, 11 Vet. App. 353 (1998).

7.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s) including 
PTSD which may be present.  The RO is to 
stress to the veteran the seriousness of 
the scheduled examination, the 
importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

Prior to the examination, the RO is to 
inform the examiner of the results of 
its determination as to the existence of 
a stressor or stressors.  The examiner 
should conduct the examination with 
consideration of the current criteria 
for PTSD.  The examination report should 
include a detailed account of all 
pathology present.

With respect to PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined is/are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) 
in service.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would 
be assisted by a period of 
hospitalization for observation and 
examination.  If determined appropriate 
by the examiner, such hospitalization 
for examination and observation should 
be scheduled and conducted.  The report 
of hospitalization should include the 
complete history of treatment and 
observation, including copies of all 
clinical records, nurse notes, and 
therapy records, prepared during the 
hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission, any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  

Alternatively, if PTSD is not found on 
examination (including during any 
necessary hospitalization), the examiner 
must delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  The examiner must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination is/are related to service on 
the basis of direct service incurrence, 
or if pre-existing service, was/were 
aggravated by the veteran's period of 
service, particularly with respect to 
alleged traumatic experiences.  The 
report of examination should include the 
rationale for all opinions expressed.

8.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any migraine 
headaches.

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner must be requested to 
express an opinion as to whether the 
veteran currently has migraine 
headaches, and, if so, is it at least as 
likely as not that any current migraine 
headaches are related to any incident of 
service origin.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

9.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 
270-1 (1998).

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement 
to service connection for migraine 
headaches and PTSD, with consideration 
of the recently enacted legislation.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until she is notified by the RO.  The veteran is 
advised that the examination requested in this remand are 
deemed necessary to evaluate her claim and that her failure, 
without good cause, to report for scheduled examinations 
could result in the denial of her claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


